Case 6:19-cv-01683-PGB-EJK Document 1 Filed 08/28/19 Page 1 of 6 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

MICHAEL DESAPIO,

Plaintiff,

on CASE NO.:

FLORIDA’S FINEST LAWN & PEST
CONTROL, INC., a Florida For Profit
Corporation, and KYLE OWENS,
Individually,
Defendants. /
COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, MICHAEL DESAPIO, by and through the undersigned attorney, sues the
Defendants, FLORIDA’S FINEST LAWN & PEST CONTROL, INC., a Florida Corporation, and
KYLE OWENS, Individually, and alleges:

) Plaintiff, MICHAEL DESAPIO, was an employee of Defendants and brings this
action for unpaid overtime compensation, liquidated damages, and all other applicable relief under
the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (“FLSA”).

General Allegations

Zi Plaintiff, MICHAEL DESAPIO was an employee who worked at Defendants’
property within the last three years in Orange County, Florida.

3. Plaintiff, MICHAEL DESAPIO, worked for Defendants as a salary paid employee
at an hourly rate of $900.00 per week.

4. Plaintiff, MICHAEL DESAPIO, worked as a Lawn Spray Technician for
Defendants.

2. Plaintiff, MICHAEL DESAPIO, did not have the ability to hire or fire employees.

1
Case 6:19-cv-01683-PGB-EJK Document 1 Filed 08/28/19 Page 2 of 6 PagelD 2

6. Plaintiff, MICHAEL DESAPIO, did not have the ability to set the pay rates of other
employees.

7. Plaintiff, MICHAEL DESAPIO, did not set the work schedule for other employees.

8. Plaintiff, MICHAEL DESAPIO, did not have any managerial authority over any
other employees.

9. Therefore, at all times material to this cause of action, Plaintiff, MICHAEL
DESAPIO, was a non-exempt employee and therefore entitled to overtime wages for any and all
overtime hours worked.

10. Defendant, FLORIDA’S FINEST LAWN & PEST CONTROL, INC., is a Florida
for profit Corporation that operates and conducts business in Orange County, Florida and is
therefore, within the jurisdiction of this Court.

11. According to Florida’s Division of Corporations website, Defendant, FLORIDA’S
FINEST LAWN & PEST CONTROL, INC. lists its principal place of business as 322 Maguire
Road, Ocoee, Florida 34761.

12. Defendant, FLORIDA’S FINEST LAWN & PEST CONTROL, INC., operates by
providing lawn care, pest prevention, terminate protection, weed control, mosquito control, and
tree/shrub care to its customers. See www. WeControlBugs.com

13. At all times relevant to this action, KYLE OWENS was an individual resident of the
State of Florida, who owned and operated FLORIDA’S FINEST LAWN & PEST CONTROL,
INC., and who regularly exercised the authority to: (a) hire and fire employees of FLORIDA’S
FINEST LAWN & PEST CONTROL, INC.; (b) determine the work schedules for the employees of
FLORIDA’S FINEST LAWN & PEST CONTROL, INC., and (c) control the finances and

operations of FLORIDA’S FINEST LAWN & PEST CONTROL, INC.. By virtue of having
Case 6:19-cv-01683-PGB-EJK Document 1 Filed 08/28/19 Page 3 of 6 PagelD 3

regularly exercised that authority on behalf of FLORIDA’S FINEST LAWN & PEST CONTROL.
INC., KYLE OWENS is/was an employer as defined by 29 U.S.C. § 201, et seq.

14. This action is brought under the FLSA to recover from Defendants overtime
compensation, liquidated damages, and reasonable attorneys’ fees and costs.

Ls, This Court has jurisdiction over Plaintiff's claims pursuant to 28 U.S.C. §1331 and
the FLSA.

16. During Plaintiff's employment with Defendants, Defendant, FLORIDA’S FINEST
LAWN & PEST CONTROL, INC., earned more than $500,000.00 per year in gross sales.

17. Defendant, FLORIDA’S FINEST LAWN & PEST CONTROL, INC., employed
approximately ten (10) employees and paid these employees plus earned a profit from their
business.

18. During Plaintiffs employment, Defendant, FLORIDA’S FINEST LAWN & PEST
CONTROL, INC., employed at least two employees who handled goods, materials and supplies
which travelled in interstate commerce, lawn care products, lawn chemicals, grass pallets, pest
control chemicals, lawn mowers, and other tools/materials used to run the business.

19. Therefore, at all material times relevant to this action, Defendant, FLORIDA’S

FINEST LAWN & PEST CONTROL, INC., was an enterprise covered by the FLSA, and as
defined by 29 U.S.C. §203(r) and 203(s).

20. Additionally, Plaintiff, MICHAEL DESAPIO, is individually covered under the
FLSA.

21. The undersigned counsel has made efforts to resolve this matter without litigation
but those efforts have been met without success. Specifically, the undersigned counsel sent

correspondence via certified mail to Defendants’ registered agent outlining the allegations contained

 
Case 6:19-cv-01683-PGB-EJK Document 1 Filed 08/28/19 Page 4 of 6 PagelD 4

in this suit, and requested Plaintiff's pay and time records. At the time of this filing, Defendants
have not responded to said correspondence.
FLSA Violations

22. At all times relevant to this action, Defendants failed to comply with the FLSA
because Plaintiff performed services for Defendant for which no provisions were made by
Defendant to properly pay Plaintiff for all overtime hours worked.

23. During his employment with Defendant, Plaintiff was not paid time and one-half his
regular rate of pay for all hours worked in excess of forty (40) per work week during one or more
work weeks.

24, Specifically, Plaintiff routinely worked in excess of forty (40) hours per week
without additional overtime compensation.

25. ‘Plaintiff regularly began work at 6:00 a.m. and did not finish working until
approximately 5:30-6:00 p.m., five (5) days a week.

26. Additionally, if Plaintiff worked less than a full day of work, Defendants reduced his
pay for the pay period to reflect any half days worked.

27. Based on the above deductions for working a half day, Plaintiff is entitled to the full
time and one-half rate for all hours worked in excess of forty (40) per week.

28. Based upon these above policies, Defendants have violated the FLSA by failing to
pay complete overtime pay.

29. Upon information and belief, the records, to the extent any exist, concerning the
number of hours worked and amounts paid to Plaintiff are in the possession and custody of

Defendants.
Case 6:19-cv-01683-PGB-EJK Document 1 Filed 08/28/19 Page 5 of 6 PagelD 5

COUNT I - RECOVERY OF OVERTIME COMPENSATION

30. Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-
29 above as though stated fully herein.

31. Plaintiff is/was entitled to be paid time and one-half his regular rate of pay for each
hour worked in excess of forty (40) per work week.

32. During his employment with Defendants, Plaintiff worked overtime hours but was
not paid time and one-half compensation for same.

33. Plaintiff was paid his salary for all hours worked regardless of how many overtime
hours were worked in the workweek.

34. Defendants have failed provide accurate overtime compensation for numerous pay
periods.

35, Defendants did not have a good faith basis for their decision not to pay Plaintiff full
overtime compensation.

36. In addition, Defendants failed to post the required informational listings for the
Plaintiff and other employees pursuant to the FLSA.

37. As a result of Defendants’ intentional, willful and unlawful acts in refusing to pay
Plaintiff time and one-half his regular rate of pay for each hour worked in excess of forty (40) per
work week in one or more work week, Plaintiff has suffered damages plus incurring reasonable
attorneys’ fees and costs.

38. As a result of Defendants’ willful violation of the FLSA, Plaintiff is entitled to
liquidated damages.

39, Plaintiff demands a trial by jury.

WHEREFORE, Plaintiff, MICHAEL DESAPIO demands judgment against Defendants for
Case 6:19-cv-01683-PGB-EJK Document 1 Filed 08/28/19 Page 6 of 6 PagelD 6

unpaid overtime compensation, liquidated damages, reasonable attorneys’ fees and costs incurred in
this action, declaratory relief, and any and all further relief that this Court determines to be just and

appropriate.

Dated this_ 24 day of August, 2019

lA ff /)

Matthew R. Gunter/Esq.

FBN 0077459

Morgan & Morgan, P.A.

20 N. Orange Ave., 16th Floor
P.O. Box 4979

Orlando, FL 32802-4979
Telephone: (407) 420-1414
Facsimile: (407) 867-4791
Email: mgunter@forthepeople.com
Attorneys for Plaintiff
